 



  Exhibit 10.1     FOR IMMEDIATE RELEASE September 17, 2014

 

Rowan Companies Announces Management Changes

 

HOUSTON, TEXAS -- Rowan Companies plc (“Rowan” or the “Company”) (NYSE: RDC)
announced today that Mr. J. Kevin Bartol, Executive Vice President, Chief
Financial Officer & Treasurer, has decided to leave the Company to pursue other
opportunities. Mr. Bartol will continue to serve until a successor is chosen and
a smooth transition is completed. The Company is conducting a search and intends
to name Mr. Bartol’s successor in short order.

 

“We greatly appreciate Kevin’s dedication and many contributions to Rowan’s
success over the past seven years,” said Thomas Burke, Rowan’s President and
Chief Executive Officer. “Kevin has been instrumental in shaping the Company’s
asset and capital markets strategy, from spearheading the sale of the
Manufacturing and Land Drilling divisions and acquiring Skeie Drilling to
positioning the Company for the future with our solid balance sheet, strong
financial condition and investment grade ratings. We wish him well in his future
endeavors.”

 

The Company also announced today that Melanie M. Trent has been promoted to
Executive Vice President, General Counsel and Chief Administrative Officer and
will assume responsibility for the Legal function, as well as retain
responsibility for the Human Resources, Information Technology and
Communications departments. Ms. Trent succeeds John L. Buvens, Jr. who is
retiring from Rowan after more than 30 years with the Company.

 

“John has been an important contributor to Rowan’s evolution over the past
thirty years and we will miss his expertise and judgment. We wish him all the
best in retirement,” Mr. Burke stated.

 

Ms. Trent joined the Company in 2005, served as Senior Vice President, Chief
Administrative Officer and Company Secretary since 2011, and served as Vice
President & Corporate Secretary prior to that time.

 

Rowan Companies plc is a global provider of international contract drilling
services in the ultra-deepwater and shallow water jack-up market with a fleet of
34 offshore drilling units, including four ultra-deepwater drillships, two of
which are currently under construction, and 30 jack-up rigs, 19 of which are
rated high-specification. The Company's fleet is located worldwide, including
the United Kingdom and Norwegian sectors of the North Sea, the Middle East, the
United States Gulf of Mexico, Southeast Asia, West and North Africa and
Trinidad. All four of the Company’s ultra-deepwater drillships are now under
long-term contracts. The Company’s Class A Ordinary Shares are traded on the New
York Stock Exchange under the symbol “RDC.” For more information on the Company,
please visit www.rowancompanies.com.

 



 

 

 

Statements herein that are not historical facts are forward looking statements
within the meaning of the Private Securities Litigation Reform Act of 1995,
including, without limitation, statements as to the expectations, beliefs and
future expected business, financial performance and prospects of the Company.
These forward-looking statements are based on our current expectations and are
subject to certain risks, assumptions, trends and uncertainties that could cause
actual results to differ materially from those indicated by the forward-looking
statements. Among the factors that could cause actual results to differ
materially include oil and natural gas prices, the level of offshore
expenditures by energy companies, variations in energy demand, changes in day
rates, cancellation by our customers of drilling contracts, letter agreements or
letters of intent or the exercise of early termination provisions, risks
associated with fixed cost drilling operations, cost overruns or delays on
shipyard repair, construction or transportation of drilling units, maintenance
and repair costs, costs or delays for conversion or upgrade projects, operating
hazards and equipment failure, risks of collision and damage, casualty losses
and limitations on insurance coverage, customer credit and risk of customer
bankruptcy, conditions in the general economy and energy industry, weather
conditions and severe weather in the Company’s operating areas, increasing
complexity and costs of compliance with environmental and other laws and
regulations, changes in tax laws and interpretations by taxing authorities,
civil unrest and instability, terrorism and hostilities in our areas of
operations that may result in loss or seizure of assets, the outcome of disputes
and legal proceedings, effects of the change in our corporate structure, and
other risks disclosed in the Company’s filings with the U.S. Securities and
Exchange Commission. Each forward-looking statement speaks only as of the date
hereof, and the Company expressly disclaims any obligation to update or revise
any forward-looking statements, except as required by law.

 

Contact:

Suzanne M. Spera

Director, Investor Relations

(713) 960-7517

sspera@rowancompanies.com

 



 

 